Citation Nr: 0908492	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  04-00 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to 
October 1957 and from December 1957 to February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1984 and notice of decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  The case is now under the jurisdiction 
of the Pittsburgh, Pennsylvania, RO.

In a July 2006 remand determination, the Board remanded the 
Veteran's claim to the Appeals Management Center (AMC) for 
the issuance of an appropriate notice to the Veteran; and the 
provision of a VA medical examination to determine the nature 
and etiology of any current back disability.  However, as 
will be detailed more precisely below, the Board finds that 
the August 2008 VA examination was not adequate to meet the 
directives contained in the July 2006 Board remand.  As such, 
the Board finds that this matter must again be remanded.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).


REMAND

A preliminary review of the record indicates that the 
Veteran's claim requires additional development.  The Court 
has held that a remand by the Board confers on the Veteran, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall, supra.  In this case, not all of the 
development requested by the Board in its July 2006 remand 
was completed.  Relevant procedural history and evidence is 
summarized below.

In a May 1984 statement, the Veteran indicated that he had 
injured his back during service in 1975, but believed that 
the contemporaneous service treatment records had been lost.  
He also stated that he reinjured his back in 1980 while 
lifting some boxes.  

Service treatment records do not contain any notation or 
diagnosis regarding a back injury in 1975.  However, an n-
service medical record dated in September 1980 includes the 
Veteran's statement that he injured his back while trying to 
pick up an object and, subsequently, was diagnosed with a 
lumbar strain.  A June 1984 VA medical examination, given 
approximately four months from the veteran's discharge after 
thirty years of service, included a diagnosis of a low back 
strain.  In the July 2006 remand, the Board noted that it was 
not clear from the June 1984 medical examination report 
whether the back disorders diagnosed at that time were 
chronic or transitory manifestations. 

As part of the July 2006 remand, the Board requested that the 
AMC schedule the Veteran for a back examination.  Following a 
physical examination and a review of the claims file, the 
examiner was to provide his opinion as to whether it was at 
least as likely as not (a 50 percent or greater probability) 
that any chronic back disorder that was currently present 
began during service or was otherwise linked to some incident 
of active duty.  The examiner was requested to provide a 
rationale for any opinion provided.  

In the August 2008 VA medical examination report, the 
examiner diagnosed spondylosis of the lumbar spine without 
lower extremity radiculopathy.  In detailing his conclusions 
regarding the etiology of the disorder after a review of the 
claims file, the examiner stated that, after the 1980 
treatment for back pain, "there [were] no other problem[s] 
post service other than rating decisions and statements in 
support of [the] claim."  The examiner further stated that 
the Veteran was "simply provid[ing] subjective history 
regarding his back which may or may not be true."  The 
examiner concluded that the record and the rating decisions 
did not support a nexus; and no identifiable chronic long-
term reassessment linked the Veteran's current condition to 
active duty service.  The examiner opined that one may have 
subjective history, but one must have clinical evidence to 
support the subjective history and the Veteran did not have 
such a link.  The clinician concluded that the Veteran's 
current back condition was not etiologically related to 
service.

Notwithstanding the August 2008 VA medical opinion noted 
above, the Board finds that the Veteran's history of a back 
injury in September 1980 is supported by contemporaneous 
clinical evidence.  Moreover, the August 2008 VA examiner did 
not note or reference the June 1984 VA medical examination 
diagnosing a back disorder four months after the Veteran's 
discharge from service anywhere in his report.  As such, the 
examiner's statement indicating that the medical evidence did 
not include any notation regarding back problems post-service 
is not supported by the evidence of record.  Moreover, the 
Board notes that rating decisions, being VA administrative 
decisions, are not to be considered as evidence in 
determining the etiology of a medical disorder.

In view of the foregoing, the Board finds that there is a 
duty to provide another medical opinion that is based upon a 
review of all of the relevant evidence in the claims file.  
Given the questions raised by the evidence, it is also the 
undersigned's view that this opinion should based upon an 
orthopedic examination so that the examiner can obtain his or 
her own detailed medical history from the Veteran, bearing in 
mind that the occurrence of an in-service back injury is not 
in dispute.  In the report, the examiner should refer to all 
relevant medical evidence of record used in making his 
conclusions, to include the September 1980 service treatment 
records and the June 1984 VA medical examination.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the veteran 
for a VA orthopedic examination, to be 
conducted by an examiner other than the 
clinician who performed the August 2008 
examination.  The claims folder, including 
a copy of this remand, should be made 
available to the examiner for review.  
After an interview of the Veteran 
regarding his medical history, all tests 
and studies required to respond to the 
following question should be done.  The 
examiner should address the following 
question:

Is it at least as likely as not (a 50 
percent or greater probability) that 
any chronic back disorder that is 
currently present began during service 
or is otherwise linked to some incident 
of active duty, to include an 
undisputed September 1980 back injury?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  In 
his report, the examiner should refer to 
all medical evidence of record used in 
making his conclusions, to include the 
September 1980 service treatment records 
and the June 1984 VA medical examination 
report; the latter includes a diagnosis of 
a low back strain approximately four 
months after service.  If the examiner is 
unable to answer the question presented 
without resort to speculation, he or she 
should so indicate.

2.  The AMC/RO should then readjudicate 
the claim for service connection for a 
back disability in light of any evidence, 
to include the aforementioned VA 
orthopedic examination, added to the 
record since the June 2006 remand 
determination.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC) 
on the issue of entitlement to service 
connection for a back disorder.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).




